DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Claims 1-23 and 25-32 are currently pending.  Claims 1-22 and 28-30 are being rejected.  Claims 23, 25-27, and 31-32 are allowed over the cited prior art.

	
	Claim Rejections - 35 USC § 102
Claims 1-8, 10-22, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiirola et al. (US 2019/0215098 A1) herein after “Tiirola-098”.
Regarding claim 1:
Tiirola-098 discloses a method for wireless communication, comprising: identifying a plurality of search space set occasions for a slot (para. [0022], “Blind search or blind decoding (BD) may refer to the process by which a UE finds its PDCCH by monitoring a set of PDCCH candidates in every monitoring occasion … corresponding to configured monitoring occasions”),  “at 730, transmitting physical downlink control channel(s) to a UE given the reduced set of CCEs and/or BD candidates”). 
Regarding claim 2:
Tiirola-098 further discloses determining a total number of available control channel elements (CCEs) for the plurality of search space set occasions based at least in part on a CCE channel estimation limitation (para. [0047], “the maximum number Z of CCEs per slot”), wherein the determining the applied set of control channel candidates comprises: hashing, according to the nested mapping scheme, each control channel candidate to CCEs; and admitting, according to the nested mapping scheme, the each hashed control channel 
Regarding claim 3:
Tiirola-098 further discloses the one or more search space sets comprise one or more UE-specific search space sets (para. [0035]), the method further comprising: identifying, for the slot, a set of common decoding candidates associated with one or more common search space sets; and hashing the set of common decoding candidates to control resources of the slot, wherein the total number of available CCEs is determined based at least in part on a number of hashed CCEs for the set of common decoding candidates and the CCE channel estimation limitation (para. [0047], “… this assignment strategy may be extended such that a BD is assigned according to the priority metric, unless the maximum number N of BDs per slot or the maximum number Z of CCEs per slot is exceeded … It is also possible to have a rule where predefined BDs/CCEs (such as BDs/CCEs belonging to TYPE0, TYPE0A, TYPE1, TYPE2 and/or TYPE3 or other predefined common search space sets) are never dropped… the dropping of BD candidates may be carried out sequentially according to a priority metric or priority number, until the number of CCEs to be channel estimated X is smaller or equal to the maximum number Z of CCEs allowed per slot.”)
Regarding claim 4:
Tiirola-098 further discloses wherein the admitting according to the nested mapping scheme comprises: admitting, upon determining that the number of hashed CCEs has reached 
Regarding claim 5:
Tiirola-098 further discloses identifying, during the nested mapping scheme, that the number of hashed CCEs has reached the total number of available CCEs; and rehashing remaining ones of the each hashed control channel candidates to previously hashed CCEs (para. [0049]). 
Regarding claim 6:
Tiirola-098 further discloses the plurality of dimensions comprise indices of the plurality of search space set occasions, the plurality of aggregation levels, and control channel candidate indices for respective aggregation levels (para. [0045], “search space set index”, aggregation level index”, “index of the PDCCH candidate”).
Regarding claim 7:
Tiirola-098 further discloses each control channel candidate of the sets of control channel candidates for each of the search space sets has one blind decoding candidate (Fig. 4, each control channel candidate, e.g. each row, has one blind decoding candidate)
Regarding claim 8:
Tiirola-098 further discloses wherein at least one control channel candidate of the sets of control channel candidates for the one or more search space sets has a plurality of blind decoding candidates (Fig. 4, each row has a plurality of blind decoding candidates).
Regarding claim 10:
Tiirola-098 further discloses wherein the one or more search space sets are associated with a nested search space structure or a non-nested search space structure (para. [0023], “interleaved or non-interleaved mapping”).
Regarding claim 11:
Tiirola-098 further discloses the one or more search space sets comprise one or more UE-specific search space sets (para. [0035]), the method further comprising: identifying, for the slot, a set of common decoding candidates associated with one or more common search space sets; and hashing the set of common decoding candidates to control resources of the slot, wherein the total number of available blind decodes is determined based at least in part on a number of decoding candidates of the set of common decoding candidates and the blind decoding limitation (para. [0047]).
Regarding claim 12:
Tiirola-098 further discloses the determining the applied set of control channel candidates comprises: allocating the total number of available blind decodes to the plurality of search space set occasions (para. [0098], “) prior to the allocating the total number of available blind decodes based at least in part on the nested mapping scheme over the plurality of dimensions (para. [0103]).
Regarding claim 13:
Tiirola-098 further discloses the total number of available blind decodes is uniformly allocated to the plurality of search space set occasions (Fig. 1 shows each CORESET contains 6 REGs).
Regarding claim 14:
Tiirola-098 further discloses the total number of available blind decodes are allocated to the plurality of search space set occasions in proportion to a number of sets of control channel candidates of the plurality of search space set occasions (Fig. 1 shows a total of 8 CCEs are interleaved across 8 CORESETs and each CCE is allocated to 3 CORESETs ).
Regarding claim 15:
Tiirola-098 further discloses monitoring the plurality of search space set occasions for the slot for the applied set of control channel candidates (Fig. 7b, 750]); and communicating with a base station based at least in part on control information determined from the monitoring (Fig. 7b, 780)
Regarding claim 16:
Tiirola-098 further discloses transmitting control information via the applied set of control channel candidates (Fig. 7a, 730).
	Regarding claim 17:
Tiirola-098 discloses a method for wireless communication, comprising: identifying a plurality of search space set occasions for a slot (para. [0022], “Blind search or blind decoding (BD) may refer to the process by which a UE finds its PDCCH by monitoring a set of PDCCH candidates in every monitoring occasion … corresponding to configured monitoring occasions”),  “at 730, transmitting physical downlink control channel(s) to a UE given the reduced set of CCEs and/or BD candidates”). 
Regarding claim 18:
Tiirola-098 further discloses the number of the plurality of search space set occasions, the total number of control channel candidates, or the total number of configured blind 
	Regarding claim 19:
Tiirola-098 further discloses the number of the plurality of search space set occasions, the total number of control channel candidates, or the total number of configured blind decodes of the plurality of search space set occasions is greater than the threshold; and the determining the applied set of control channel candidates comprises allocating the total number of available blind decodes based at least in part on a nested mapping scheme over a plurality of dimensions according to a prioritized order (Fig. 7a, “YES” branch at step 705).
Regarding claim 20:
Tiirola-098 further discloses the one or more search space sets comprise one or more UE-specific search space sets (para. [0035]), the method further comprising: identifying, for the slot, a set of common decoding candidates associated with one or more common search space sets; and hashing the set of common decoding candidates to control resources of the slot, wherein the total number of available blind decodes is determined based at least in part on a number of decoding candidates of the set of common decoding candidates and the blind decoding limitation (para. [0047]).
	Regarding claim 21:
Tiirola-098 further discloses monitoring the plurality of search space set occasions for the slot for the applied set of control channel candidates (Fig. 7b, 750]); and communicating 
Regarding claim 22:
Tiirola-098 further discloses transmitting control information via the applied set of control channel candidates (Fig. 7a, 730).
	Regarding claim 28:
Tiirola-098 discloses an apparatus for wireless communication, comprising: a processor (Fig. 6a, 12), memory (Fig. 6a, 14) in electronic communication with the processor; and instructions stored in the memory and executable by the processor (para. [0059]) to cause the apparatus to: identify a plurality of search space set occasions for a slot (para. [0022], “Blind search or blind decoding (BD) may refer to the process by which a UE finds its PDCCH by monitoring a set of PDCCH candidates in every monitoring occasion … corresponding to configured monitoring occasions”), the plurality of search space set occasions associated with one or more search space sets configured for the slot, each search space set comprising a set of control channel candidates of one or more aggregation levels of a plurality of aggregation levels (para. [0020], “a UE can be configured with up to 10 parallel search space sets each having a predefined number of PDCCH candidates, configured for different aggregation levels for which it performs blind decoding (BDs)); determine a total number of available blind decodes for the slot based at least in part on a blind decoding limitation (para. [0029], “the UE can support at most M PDCCH BDs per slot”); determine an applied set of control channel candidates of the set of control channel candidates by allocating the total number of available blind decodes based at least in part on a nested mapping scheme over a plurality of dimensions according to a  “at 730, transmitting physical downlink control channel(s) to a UE given the reduced set of CCEs and/or BD candidates”).
Regarding claim 29:
Tiirola-098 further discloses the instructions are further executable by the processor to cause the apparatus to determine a total number of available control channel elements (CCEs) for the plurality of search space set occasions based at least in part on a CCE channel estimation limitation (para. [0047], “the maximum number Z of CCEs per slot”), wherein the determining the applied set of control channel candidates comprises: hash, according to the nested mapping scheme, each control channel candidate to CCEs; and admit, according to the nested mapping scheme, the each hashed control channel candidate to the applied set of control channel candidates based at least in part on comparing a number of hashed CCEs to the total number of available CCEs (para. [0049], “…a first subset of PDCCH candidates may be assigned by using a first hashing function … the maximum number Z of CCEs per slot is reached”).
Regarding claim 30:
Tiirola-098 further discloses: the instructions are further executable by the processor to cause the apparatus to: identify, for the slot, a set of common decoding candidates associated with one or more common search space sets; and hash the set of common decoding candidates to control resources of the slot, wherein the total number of available CCEs is determined based at least in part on a number of hashed CCEs for the set of common decoding candidates 

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola-098 in view of Tiirola et al. (2019/0150073 A1) hereinafter “Tiirola-073”.
Regarding claim 9:

Tiirola-073 teaches wherein one or more search space sets comprise a plurality of search space sets associated with a plurality of component carriers, and wherein the control channel candidate indices comprise a combined index set for control channel candidates of the plurality of search space sets associated with the plurality of component carriers (para. [0045]-[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Tiirola-098 and Tiirola-073 in order to enable dropping of BD candidates associated with different component carriers. 

Allowable Subject Matter
Claims 23, 25-27, and 31-32 are allowed.

Response to Arguments
Regarding independent claims 1 and 28 (page 12, Remarks), Applicant argues that "because Tiirola ’098 fails to consider a nested mapping scheme over a plurality of dimensions, Tiirola ’098 does not disclose “determining an applied set of control channel candidates of the set of control channel candidates by allocating the total number of available blind decodes 
Tiirola '098 describes in paragraph [0049], “...to assign the PDCCH candidates in two steps. In a first step, a first subset of PDCCH candidates may be assigned by using a first hashing function over the entire CORESET until the maximum number N of BDs per slot and/or the maximum number Z of CCEs per slot is reached. In a second step, the remaining PDCCH candidates may be assigned by a second hashing function over the subset of up to Z CCEs assigned in the first step."  Tiirola '098 further describes in paragraph [0050], "...the assignment of PDCCH candidates in the first step may be carried out according to the BD priority numbers."  Examiner submits that, by the broadest reasonable interpretation, assigning of PDCCH candidates in two steps as described by Tiirola '098 can be considered as a nested mapping scheme over a plurality of dimensions. 
Regarding independent claim 17 (page 13, Remarks), Applicant argues that "Because Tiirola ’098 fails to consider applicability of an overbooking constraint based on comparison to a threshold, Tiirola ’098 does not disclose: determining whether an overbooking constraint applies for the slot based at least in part on comparing a number of the plurality of search space set occasions, a total number of control channel candidates, or a total number of configured blind decodes of the plurality of search space set occasions to a threshold." The examiner respectfully disagrees. 
Tiirola '098 describes in paragraph [0032], "... a gNB may be allowed to overbook PDCCH monitoring (i.e., the configuration exceeds the BD/CHE capability of the UE instantaneously), and the UE (gNB) may manage the PDCCH monitoring (PDCCH transmission) dynamically, e.g., from slot to slot or from monitoring occasion to monitoring occasion".  Examiner submits that, by the broadest reasonable interpretation, allowing overbook PDCCH monitoring having a configuration exceeding the BD/CHE capability of the UE instantaneously teaches an application of a overbook constraint based on a comparison of the configured blind decodes and a threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/               Primary Examiner, Art Unit 2465